ITEMID: 001-75235
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KUNSTIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1935 and lives in Petrovče.
6. On 19 September 1996 the applicant was injured in a car accident. The company owning the bus that caused the accident had taken out insurance with the insurance company ZT.
7. On 14 October 1998 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,050,000 tolars (approximately 8,550 euros) for the injuries sustained.
On 28 September 1999 and 30 March 2000 the applicant requested that a date be set for a hearing.
Between 4 January 2001 and 16 October 2002 the applicant lodged four preliminary written submissions and/or adduced evidence.
Of the five hearings held between 17 January 2001 and 16 October 2002 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert. The court also sought an additional opinion from the appointed expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 27 December 2002.
8. On 30 December 2002 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
On 8 April 2004 the court dismissed the appeals.
The judgment was served on the applicant on 5 May 2004.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
